 In the Matter of, FRISBir,PIE COMPANYandINTERNATIONAL BROTHER=HOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN & HELPERS ' OFAMERICA, LOCAL UNION #191, A. F. OF L.Case No. C-1794.-Decided February11, 1941Jurisdiction:baking industry.Settlement:stipulation providingfor compliancewith the Act.Remedial Orders:entered on stipulation.Mr. Millard L. Midonick,for the Board.Pullman and Comley;byMr. A. M. Comley,of Bridgeport, Conn.,for the respondent.Delson, Leviwand -Gordon,byMr. Max Delson,of New York City,for the Union.Mr. Raymond J. Compton,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen &,Helpers ofAmerica, Local Union #191, A. F. of L., herein called the Union,the National Labor Relations Board, herein called the Board, by theRegional? Director for the_ Second Region' (New York City), issuedits complaint, dated November 8, 1940, against Frisbie Pie Company,Bridgeport, Connecticut, herein called the respondent, alleging thatthe respondent had engaged in and was engaging in unfair laborpractices affecting commerce within the meaning of Section 8 (1)and (3) and Section 2 (6) and (7) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.Copies of the complaint andnotice of hearing were duly served upon respondent and the Union.With respect to the unfair labor practices, the complaint allegedin substance that the respondent, (1) on or about April 17, 1940,discharged Harold E. Whikehart, and on or about April 23, 1940,discharged Frank J. McGee, and thereafter refused to reinstate saidemployees, for the reason that they joined and assisted the-Union29 N. L. R. B., No., 92.519 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDand engaged in other concerted activities for the purpose of collec-tive bargaining and other 'mutual aid and protection; and (2) bythe aforementioned acts, by urging, persuading, and warning itsemployees to refrain from aiding, becoming, or remaining membersof the Union or any other labor organization, by threatening saidemployees with discharge and other reprisals if they aided or becamemembers of the Union, by offering certain of its employees perma-nent employment if they would repudiate their designations of theUnion as their collective bargaining agent, by vilifying the Unionand its representatives to its employees, and by other acts, interferedwith, restrained, and coerced its employees in the exercise of therights guaranteed in Section 7 of the Act.On December 7, 1940,the respondent filed an answer to the' complaint admitting the mate-rial allegations of the complaint as to the nature of its business, butdenying that it had committed the unfair labor practices allegedtherein.On January 20, 1941, before any hearing was held, the respondent,the Union, and counsel for the Board entered into a stipulation insettlement of the case.This stipulation provides as follows :IT IS HEREBY STIPULATED AND AGREED by`and between TheFrisbie Pie Company; International Brotherhood of Teamsters,Chauffeurs, Warehousemen & Helpers of America, Local-Union,#191, A. F. of L.; and Millard L. Midonick, attorney for theNational Labor Relations Board, Second Region :I.On charges filed by the. International Brotherhood of Team-sters,Chauffeurs,Warehousemen & Helpers of America, LocalUnion #191, A. F. of L.' 'hereinafter called the Union, the Na-tional Labor Relations Board, hereinafter called the Board, byElinore ,M. Herrick,, Regional; Director for the Second Region,New York City, acting pursuant to authority granted in Sec-tion 10, subsection (b), of the National Labor Relations Act, 49,Stat.' 449, hereinafter called the Act, and its Rules and Regula-tions-Series 2, as amended,Article IV, Section 1, issued itscomplaint on the 8th day of November 1940 against The FrisbiePie Company, hereinafter called the respondent.II.A copy of the amended charge filed August 3, 1940, com-plaint, notice of hearing thereon and National Labor RelationsBoard Rules and Regulations-Series 2, as amended, were dulyserved upon the respondent and upon the Union.III.The Frisbie Pie Company is and has been since February21, 1905,a corporation duly organized under and existing byvirtue of the laws of the State of Connecticut, having its -prin-cipal office and place-of business at 363 Kossuth Street, Bridge- FRISBIEPIE' COMPANY'521 'port,. Connecticut, ahd"having another place of -business in NewLondon; Connecticut, and is now- and has been continuouslyengaged at its said places of business, hereinafter respectivelycalled, its Bridgeport plant and its- New London, warehouse, inthemanufacture, sale and distribution of pies and relatedproducts.111IV. In the conduct of its business, the respondent 1 normallypurchases annually from places outside of the State of Connect-icut,material used in the manufacture of pies (flour, shorten-ing, fruits, sugar,milk, ' eggs, and starches), amounting toapproximately $340,000 in value.The aforesaid materials con-stitute approximately 78% in value of all materials used, by therespondent.Such materials of the value stated. above areshipped to the Bridgeport plant or the New London warehouseof the respondent from places outside the State of Connecticut.V. In the conduct of its business, the respondent normallysells annually products amounting to not less than $1,000,000.00in value.Of the total sales of products made by the respondentannually, approximately 15% are normally sold to customerslocated in states other than' the State of Connecticut.Deliveriesof all products, including those to customers in states other thanthe State of Connecticut, are made by the' respondent by .meansof its -own trucks.VI. The-International Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America, Local Union $191, A. F.of L., is and has been a labor organization within the meaningof Section 2, subsection (5) of the Act.'VII. The respondent and the Union hereby waive, in the aboveentitledmatter,, the right to a hearing, to the taking of testi-,mony' or'other evidence before a Trial Examiner, and. to themaking of findings of fact and conclusions of law by the Boardpursuant to the provisions of the Act.-VIII. This stipulation, together with the amended charge andthe complaint herein, the affidavit of service of the amendedcharge and complaint dated November 8, 1940, with correspond-ing return receipts, the answer of the respondent to said com-,plaint, and National Labor Relations Board Rules and Regula-tions-Series 2, as amended, may be introduced into the recordin the above-entitled matter by, filing ,the said documents withthe Chief Trial Examiner of the Board at Washington, D. C.and when so introduced shall constitute the entire record inthe proceeding. 522 , DECISIONS OF-NATIONAL LABOR RELATIONS BOARDIX. Upon the entire record in the above-entitled matter, theBoard may forthwith or at any future time issue the followingOrder :The respondent, The Frisbie Pte Company, its officers, agents,successors,'and'assigns; shall:1.Refrain from :(a)Discouraging membership in International BrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, Local Union '#191, A. F. of L., or any other labororganization of its employees ' by discharging or' refusing toreinstate its employees, or any of them, or in any other mannerdiscriminating in regard to hire or tenure of employment orany term or condition of employment of its employees ; -(b) In any manner interfering with, restraining, or=-coerc-ing its employees in the exercise of their rights to self.organi-zation, to form, join or assist labor organizations, to bargaincollectively through representatives of their own choosing, andto engage in concerted activities for the purposes of collet;tive bargaining or other mutual aid or protection as guaran-teed in Section 7 of the National Labor Relations Act.-2.Take the following affirmative action :(a)Offer to Frank J. McGee, and if he should decline, offertoHarold E. Whikehart, at the sole discretion of these namedindividuals, full and unconditional reinstatement to his formerposition,without prejudice to whatever seniority and otherprivileges were previously enjoyed by him;(b)Make whole Frank J. McGee and Harold E. Whikehart,for part of the loss of pay they have suffered respectively byreason of their., discharges, by paying. said persons the—sum. of$750.00 apiece in full payment of the respondent's obligationsto them under the Act;(c)Post immediately in conspicuous places in all of itsplants and warehouses and its other property frequented byits route salesmen in the course of their duties, and maintainfor a period of at least sixty (60) days,, notices stating that:(1)The Frisbie Pie Company will not engage in the con-'duct from which it is ordered to refrain in paragraphs 1 (a)and (b) of this Order;(2)The Frisbie Pie Company will take the affirmative ac-tion set forth in paragraphs 2 (a) and (b) of this Order; and(3)That the Frisbie Pie Company's employees are free tobecome or remain members of International Brotherhood ofTeamsters, Chauffeurs, Warehousemen & Helpers of America,Local Union #191, A. F. of L., and that the Frisbie Pie FRISBIE-PIE . COMPANY523Company will not discriminate against any employeebecauseof membership or activity in that organization.(d)Notify the Regional Director for the Second Regionwithin ;ten (10) days <froni the date- of 'this Order wha't''steps-the respondent has taken to comply therewith.X. Upon application by the Board forthwith or at any futuretime, without further notice to the respondent, United StatesCircuit Court of Appeals for the appropriate circuit, or anyother appropriate Court as provided in Section 10, sub-division(e) of the Act, may enter a decree embodying and enforcingthe said Order of the Board in substantiallythe same form setforth 'above in paragraph IX, and the respondent hereby ex-pressly consents thereto and expressly waives its right to contestthe entry of such decree.XI. This stipulation is subject to the approval of the Board,shall become effective immediately upon the granting of suchapproval by the Board, but shall not be effective until it hasreceived such approval.It 'is expressly understood that the terms of this stipulationembody the entire agreement among the parties hereto, and itis further understood that thereis no,verbal or other agreementof any kind which in substanceor effectin any wayvaries,alters, or adds to this stipulation._On January 31, 1941, the Board issued its order approving theabove stipulation,, making it a part of the record in the case, andtransferring the proceeding, to the Board for the purpose of entry ofa decisionand order by the Board,, pursuant to the provisions of thestipulation.Upon- the-basis "of the above stipulation' and'the-entire record inthe case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent is a Connecticut corporation engaged in the manu-facture, sale and distribution of pies and related products. It main-tains its principal office and place of business at Bridgeport, Con-necticut; it also maintains a place of business at New London, Con-necticut.Approximately 78 per cent of the raw materials usedannually by the respondent consisting principally of flour, shorten-ing, fruits, sugar, milk, eggs and starches, are shipped from pointsoutside the State of Connecticut.The respondent's sales of finishedproducts amount to not less than $1,000,000 annually, of which ap-' Z24 .DECISIONSproximately 15 per cent are shipped to States other thanConnecticut.We find that the above-described operations constitute a continuousflow of trade, traffic and commerce among the several states within themeaning of the Act.ORDERUpon the basis of the findings of fact, the above stipulation, and theentire record in the case, and.pursuant to Section 10 (c) of the National-Labor Relations Act, the National Labor Relations Board herebyorders that the respondent, Frisbie Pie Company, Bridgeport, Con-necticut, and its officers, agents, successors and assigns, shall :1.Refrain from :(a)Discouraging membership in International Brotherhood ofTeamsters; Chauffeurs, Warehousemen and Helpers of America, LocalUnion #191, A. F. of L., or any other labor organization of its employ-ees by discharging or refusing to reinstate its employees, or any ofthem, or in any other manner discriminating in regard to hire or tenureof employment or any term or condition of employment of itsemployee;(b) In any manner interfering with, restraining or coercing itsemployees in the exercise of their ,rights to self-organization, to form,join or assist labor organizations, to bargain collectively through rep-resentatives of their own choosing, and to engage in concerted activi-ties for the purposes of collective bargaining or other mutual aid orprotection as guaranteed in Section 7 of the National Labor RelationsAct.2.Take the,following affirmative -action :(a)Offer to Frank J. McGee, and if he should decline, offer,toHarold E. Whikehart, at the,sole discretion of'these named' individuals,full and unconditional reinstatement to his former position, withoutprejudice to whatever seniority and other privileges were previouslyenjoyed by him;(b)Make whole Frank J. McGee and Harold E. Whikehart for partof the loss of pay they have suffered respectively by reason of theirdischarges, by paying said persons the sum of $750.00 apiece in fullpayment of the respondent's obligations to them under the Act;(c)Post immediately in conspicuous places in all of its plants andwarehouses and its other property frequented by its route salesmen inthe course of their duties, and maintain for a period of at least sixty(60) days, notices stating that :'(1)The Frisbie Pie Company will not engage in the conduct fromwhich it is ordered to refrain in paragraphs 1 (a) and (b) of thisOrder;- FRISBIE PIECOMPANY525(2)The Frisbie Pie Company will take the affirmative action setforth in paragraphs 2 (a) and (b) of this Order; and(3)That the Frisbie Pie Company's employees are free to becomeor remain members of International Brotherhood of Teamsters, Chauf-feurs,Warehousemen & Helpers of America, Local Union #191,A. F. of L. and that the Frisbie Pie Company will not discriminateagainst any employee because of membership or activity in thatorganization ;.(d) Notify the Regional Director for the Second Region within ten{10) days from the date of this Order what steps the respondent hastaken to comply therewith. -.